1    Kevin S. Sinclair, Esq., Nevada Bar No. 12277
       ksinclair@earlysullivan.com
2    Sophia S. Lau, Esq., Nevada Bar No. 13365
       slau@earlysullivan.com
3    EARLY SULLIVAN WRIGHT
       GIZER & McRAE LLP
4    8716 Spanish Ridge Avenue, Suite 105
     Las Vegas, Nevada 89148
5    Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
6
     Attorneys for Defendant
7    FIDELITY NATIONAL TITLE INSURANCE COMPANY
8                                  UNITED STATES DISTRICT COURT
9                                           DISTRICT OF NEVADA
10    WILMINGTON SAVINGS FUND                              Case No.: 2:19-cv-00959-JCM-VCF
      SOCIETY, FSB DBA CHRISTIANA TRUST
11    AS TRUSTEE FOR HLSS MORTGAGE                          STIPULATION AND PROPOSED
      MASTER TRUST FOR THE BENEFIT OF                       ORDER EXTENDING DEFENDANT
12    THE HOLDERS OF THE SERIES 2014-1                      FIDELITY NATIONAL TITLE
      CERTIFICATES ISSUED BY HLSS                           INSURANCE COMPANY’S TIME TO
13    MORTGAGE MASTER TRUST                                 RESPOND TO COMPLAINT
14                             Plaintiff,                               (First Request)
15                      vs.
16    FIDELITY NATIONAL TITLE
      INSURANCE COMPANY,
17
                               Defendant.
18
                Plaintiff Wilmington Savings Fund Society, FSB DBA Christiana Trust As Trustee for
19
     HLSS Mortgage Benefit of the Holders of the Series 2014-1 Certificates Issued by HLSS
20
     Mortgage Master Trust, (“Wilmington”) and Defendant Fidelity National Title Insurance
21
     Company (“Fidelity”), by and through their counsel of record, hereby stipulate as follows:
22
                WHEREAS, Wilmington filed its complaint in this matter on June 5, 2019 (ECF No. 1);
23
                WHEREAS, Fidelity was served with the summons and complaint on or about September
24
     3, 2019;
25
                WHEREAS, Fidelity’s response to the complaint is due September 24, 2019;
26
                WHEREAS, Wilmington has agreed to extend Fidelity’s time to respond to the complaint
27
     to October 8, 2019; and
28

                                                       1
                                     STIPULATION AND PROPOSED ORDER
     510905.2
1               WHEREAS, this is the first stipulation for an extension of Fidelity’s time to respond to
2    the complaint.
3               Now, therefore, the parties hereto, by and through their counsel of record, hereby stipulate
4    and agree as follows:
5               1. Fidelity shall file its response to the complaint on or before October 8, 2019.
6    //
7    //
8    //
9    //
10   //
11   //
12   //
13   //
14   //
15   //
16   //
17   //
18   //
19   //
20   //
21   //
22   //
23   //
24   //
25   //
26   //
27   //
28   //
                                                          2
                                      STIPULATION AND PROPOSED ORDER
     510905.2
1               2. Fidelity intends to preserve its right and does not expressly waive any and all defenses
2                  listed in Fed. R. Civ. P. 12(b), including with respect to whether it is subject to
3                  personal jurisdiction in this forum.

4
     Dated this 24th day of September 2019            EARLY SULLIVAN WRIGHT
5                                                      GIZER & McRAE LLP

6                                                          /s/--Kevin S. Sinclair
                                                    By:
7                                                   Kevin S. Sinclair, Esq.
                                                    Nevada Bar No. 12277
8                                                   Sophia S. Lau, Esq.
                                                    Nevada Bar No. 13365
9                                                   8716 Spanish Ridge Avenue, Suite 105
                                                    Las Vegas, Nevada 89148
10
                                                    Attorneys for Fidelity National Title Insurance
11                                                  Company

12   Dated this 24th day of September 2019            WRIGHT, FINLAY & ZAK, LLP

13                                                        /s/--Lindsay D. Robbins

14                                                  By:
                                                    Matthew S. Carter, Esq.
15                                                  Nevada Bar No. 9524
                                                    Lindsay D. Robbins, Esq.
16                                                  Nevada Bar No. 13474
                                                    7785 W. Sahara Ave., Suite 200
17                                                  Las Vegas, NV 89117

18                                                  Wilmington Savings Fund Society, FSB DBA
                                                    Christiana Trust As Trustee for HLSS Mortgage
19                                                  Benefit of the Holders of the Series 2014-1 Certificates
                                                    Issued by HLSS Mortgage Master Trust
20
                                                      ORDER
21
                                                    IT IS SO ORDERED:
22
                                                          By:
23                                                           Cam Ferenbach
                                                             UNITED STATES MAGISTRATE JUDGE
24                                                                  September 25, 2019
                                                          Dated:
25

26

27

28

                                                           3
                                     STIPULATION AND PROPOSED ORDER
     510905.2
